Citation Nr: 0432884	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 decision by the RO in Winston-
Salem, North Carolina, which confirmed and continued a 20 
percent disability rating for prostatitis.  This case is also 
on appeal from a December 2001 and March 2002 decision which 
denied service connection for PTSD and hepatitis C.

During the course of this appeal, the veteran raised an issue 
relating to service connection for a chronic condition 
causing sexual dysfunction.  The veteran submitted a notice 
of disagreement with the December 2001 decision which denied 
this claim.  The RO issued a Statement of the Case dated 
December 2002.  The veteran did not submit a VA Form 9, 
Substantive Appeal, therefore, this issue is not currently in 
appellate status and will not be addressed. 

The issues of entitlement to service connection for hepatitis 
C and entitlement to a disability rating in excess of 20 
percent for service-connected prostatitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for PTSD, and the VA has made reasonable efforts to develop 
such evidence.

2.  The veteran is currently diagnosed as having PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence supporting the veteran's 
assertions that the alleged in-service stressors actually 
occurred.


CONCLUSION OF LAW

The veteran did not incur PTSD during or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159, because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
December 2002 Statement of the Case and February 2003 and 
April 2003 Supplemental Statements of the Case, and November 
2000 and July 2002 correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Furthermore, 
the evidence development letters dated in November 2000 and 
July 2002, advised the veteran of the type of evidence 
necessary to substantiate his claim.  In these letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

Factual Background

The veteran served on active duty from June 1972 to June 
1975.  He did not perform any service outside the continental 
United States of America.  His service personnel records 
reveal that he received two punishments under Article 15 of 
the UCMJ, once in January 1974 for failing to be at his 
appointed place of duty, and again in March 1975 for being 
asleep while on guard duty.  

Service medical records included a report of medical 
examination dated in May 1972, which noted a normal psyche.  
In a report of medical history completed in May 1972, the 
veteran denied a history of depression, excessive worry or 
nervous trouble of any sort.  An expiration of term of 
service (ETS) examination was completed in May 1975.  The 
veteran's psyche was again listed as normal.

In October 2000, the RO received a statement from the 
veteran's representative which reflected a claim of 
entitlement to service connection for PTSD.  In conjunction 
with this statement the RO received correspondence from the 
veteran which noted that the veteran suffered abuse from the 
drill sergeant when he attended boot camp.  The abuse 
included hollering and yelling in the veteran's face as well 
as demands to complete sit-ups for three hours.  The veteran 
also reported that a fellow soldier was killed but he did not 
witness the incident.  He additionally reported traumatic 
experiences with the Airborne Division.  Prior to completing 
a jump he feared his parachute would not open and that 
another trooper would land on his parachute and he would fall 
to his death.  

In a statement from the veteran dated November 2000, he 
indicated that he suffered from irritability, night sweats 
and sleeplessness.  He also reported drug and alcohol abuse 
which stemmed from assault and harassment which occurred 
during service.

In November 2000, the veteran's daughter submitted a 
statement on behalf of the veteran.  She recalled times when 
her father would violently awake in a state of terror, panic 
or shock.  She also reiterated stories her father told her 
regarding his time in service.  

In a private medical statement from M.K.N., D.O., dated 
January 2001, he reported that he treated the veteran for 
reports of anxiety.  The veteran's symptoms associated with 
anxiety included difficulty and stress at work, reports of 
being "jumpy" and panic attacks.  The doctor noted that the 
veteran was seen in individual therapy five times with 
complaints of anxiety, stress and depression which he related 
to current stress in his life.

A VA treatment report dated September 2001, showed the 
veteran underwent an evaluation of his PTSD condition.  The 
veteran complained of unwanted memories of trauma and 
occasional nightmares which disrupted sleep.  He reported 
that his PTSD affected him both socially and occupationally.  
The examiner opined that the symptoms which began as a result 
of the veteran's experiences in the Vietnam War were severe 
and had caused him severe occupational and social impairment.  
The pertinent Axis I diagnosis was chronic PTSD.  The report 
listed the veteran's Global Assessment of Functioning (GAF) 
score as 45.  

In August 2002, the veteran again underwent VA evaluation of 
his PTSD.  The examiner concluded that the veteran's previous 
examination report in September 2001, and the results of the 
present report, support a primary Axis I diagnosis of PTSD.  
He opined that the veteran's symptoms were a direct result of 
events that occurred while he served in the military during 
the Vietnam era.  The pertinent Axis I diagnosis was PTSD.     

In private statements dated September 2002 and February 2003, 
from E.W.H., M.D., he reported that he psychiatrically 
examined the veteran in August 2002.  The veteran reported 
stressors from service which included identifying a robber 
that tried to kill him and parachuting into high winds and 
almost choking in a tangled chute.  He reported nightmares of 
these incidences three to four times a week and noted waking 
up in sweat and panic.  He also reported flashbacks with 
panic attacks three to four times per week.  He startled 
easily, was hypervigilant and could not stand anyone standing 
behind him.  He reported frequent intrusive thoughts and did 
not socialize at all.  The Axis I diagnoses included chronic 
PTSD and chronic major depression.  A GAF score of 35 was 
assigned.  

In a lay statement dated March 2003, from a fellow soldier 
which the veteran served with, he reported that he witnessed 
the veteran complete a parachute jump into high winds and was 
notified that the veteran fell into high trees.

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

The veteran does not assert and the service records do not 
show that he engaged in combat.  Thus, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2004); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The veteran has not identified any specific events which 
constitute in-service stressors.  Rather, he has stated that 
he suffered verbal abuse from his drill instructor, that he 
was a witness to a robbery, that while participating in 
target practice a fellow soldier was killed, but he did not 
witness the incident; and, while serving with the Airborne 
division, he feared falling to his death.  Moreover, in an 
April 2003 statement from the veteran, he reported use of 
drugs such as acid and pot during service and stated that 
while he was using the drugs he would see blood running down 
his head, his hand would turn into a fox and he would run 
into his room and hide under his bed. 

The veteran has not provided independent information to 
verify a service stressor, nor has he provided sufficiently 
detailed information to permit stressor verification through 
the service department.  The evidence in favor of the veteran 
consists primarily of several diagnoses of PTSD.  However, 
the diagnoses were based entirely on the veteran's self-
described history of events in Vietnam, despite the fact that 
he never left the United States.  An opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet.App. 458 (1993).  Hence, as there is no credible 
supporting evidence that the claimed in-service stressors 
occurred, service connection for PTSD is not warranted.  38 
C.F.R. § 3.304(f) (2004).

The veteran has asserted that he incurred PTSD during his 
period of active service.   As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.


REMAND

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a 
videoconference hearing on the issue of entitlement to a 
disability rating in excess of 20 percent for prostatitis.  
The veteran indicated that he desired a teleconference 
hearing (i.e. videoconference hearing) in his VA Form 9, 
Substantive Appeal of March 2001.  A remand is required to 
comply with the veteran's request.

Additionally, in regards to the issue of entitlement to 
service connection for hepatitis C, pursuant to VA Training 
Letter 01-02 (April 17, 2001), the first step when 
determining service connection for hepatitis C is to develop 
for risk factors.  In light of this Training Letter, the RO, 
in December 2001, sent a letter to the veteran asking him to 
identify all claimed risk factors, which may have contributed 
to hepatitis C.  In March 2002 and in June 2002, the veteran 
responded and identified various risk factors.  The RO should 
review the entire claims file and prepare a list of the known 
risk factors, to include multiple diagnoses of gonorrhea 
during service beginning in October 1972 and ending in June 
1974.  The RO should also note an October 1972 treatment note 
which stated that the veteran had gonorrhea three months 
prior to entering service.  Additionally, the RO should note 
medical statements dated in April 2000 and February 2001 from 
J.S., M.D., in which the physician concluded that it was very 
possible that the veteran contracted hepatitis C during his 
period of active military service.  The list should be 
forwarded to an examiner for consideration in conjunction 
with an evaluation of the veteran.  In August 2002, the 
veteran was afforded a QTC medical examination.  It appears 
that the veteran's service medical records were not made 
available to the examiner, nor was a list of the veteran's 
known risks factors for hepatitis C forwarded to the 
examiner.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Therefore, a medical 
opinion is necessary, pursuant to 38 C.F.R. § 3.159(c) 
(2004), based on a thorough review of the record, to include 
the veteran's service medical records, as to whether it is at 
least as likely as not that the veteran's hepatitis C was due 
to or originated in active military service.  

In the case at hand, a medical opinion is also necessary in 
regards to the issue of entitlement to a disability rating in 
excess of 20 percent for prostatitis, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the current severity of the veteran's service-
connected prostatitis. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should arrange for the 
veteran to be scheduled for a 
videoconference hearing on the issue of 
entitlement to a disability rating in 
excess of 20 percent for service-
connected prostatitis.

3.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, which have treated him for 
his hepatitis C or prostatitis, and 
which have not already been made part of 
the record.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

4.  Thereafter, the RO should make note 
of the risk factors in the claims file, 
including, multiple diagnoses of 
gonorrhea during service beginning in 
October 1972 and ending in June 1974, as 
well as medical statements dated in 
April 2000 and February 2001 from J.S., 
M.D., in which the physician concluded 
that it was very possible that the 
veteran contracted hepatitis C during 
his period of active military service.  

5.  After all documents are obtained and 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to undergo various VA medical 
examinations to determine the nature and 
severity of his disorders.  The claims 
folder must be made available to the 
physician for the examination and the 
examination report must state whether 
such review was accomplished.

Hepatitis C Examination 
After all risk factors have been 
identified, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a physician 
primarily involved in the treatment of 
hepatitis C, to evaluate the etiology of 
the claimed hepatitis C.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's hepatitis C is 
attributable to the veteran's period of 
military service.  It should 
specifically be indicated whether the 
evidence supports a conclusion that 
hepatitis C was manifest within a year 
of the veteran's separation from 
service.  The examiner should address 
any contradictory evidence regarding the 
onset of the claimed disorder, including 
evidence of possible risk factors such 
as multiple sexual partners, blood 
transfusions, etc.  If the etiology of 
hepatitis C is attributed to multiple 
factors/events, including event(s) 
coincident with military service, the 
examiner should so indicate.  The 
examiner's rationale for all opinions 
and conclusions must be presented in a 
written report.

Prostatitis Examination  
The RO is to arrange for the veteran to 
undergo a VA genitourinary examination 
by a physician familiar with 
dysfunctions of the genitourinary 
system to determine the nature and 
extent of his service connected 
prostatitis.  The examiner should 
indicate whether the prostatitis 
results in continual urine leakage, or 
post surgical urinary diversion, or 
urinary incontinence, or stress 
incontinence: 
Requiring the use of an appliance or 
the wearing of absorbent materials 
which must be changed more than 4 
times per day; or, 
Requiring the wearing of absorbent 
materials which must be changed 2 to 
4 times per day; or, 
Requiring the wearing of absorbent 
materials which must be changed less 
than 2 times per day. 

In the alternative, the examiner should 
indicate if the prostatitis results in 
poor renal function: 
Recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring 
continuous intensive management; or,
Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management.

All findings should be reported in 
detail.  A complete rationale for any 
opinion expressed must be provided.  
 
6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



